DAUKSCH, Judge,
dissenting:
I respectfully dissent.
In my opinion the document upon which this lawsuit is founded is so inherently *538defective as to be incapable of supporting a judgment purporting to enforce it.
At the outset, the parties differ as to whether the document is a lease, an agreement to purchase, an option or a combination of any two of the above. The trial judge ruled it was a combination lease and purchase agreement. The majority here is ruling it was a lease and, I guess, an option to purchase.
I would call the document vague and ambiguous and thus require parol evidence to establish its meaning to the parties, and thus its true character. At trial the parties agreed to proceed without substantial testimony and only submitted the document along with a witness who said the document was executed, and a “proof of claim.” The plaintiff has the burden to establish by the greater weight of the evidence that he is entitled to the relief prayed for. In this case it did not. I would reverse.